DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/30/2020 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being participated by Yamagata et al. (JP 2010172148).
	Regarding claim 1, Yamagata teaches an uninterruptible power supply (see figures 4-5 and par. [0002-0006]) comprising: an uninterruptible power supply module (fig. 4: 2-4) including a power converter (fig. 5: 21); a first detector (fig. 5: 25) provided on an input side of the power converter (21), the first detector (25) detecting a first detection value that is a value of a voltage or current input to the power converter (21), (see par. [0005]); and a second detector (fig. 4: 6) provided on an AC power supply (fig. 
	Regarding claim 2, furthermore Yamagata discloses the uninterruptible power supply, wherein the uninterruptible power supply module includes a plurality of uninterruptible power supply modules (fig. 4: 2-4); the plurality of uninterruptible power supply modules (2-4) is connected to a common AC power supply (1), (see figure 4); the first detector (25) includes a plurality of first detectors (25s) provided on input sides of power converters (21s) of the plurality of uninterruptible power supply modules (2-4), respectively (see par. [0005-0006]); and the second detector (6) detects the second detection value in the common AC power supply (1), (see par. [0003]).
	Regarding claim 11, furthermore Yamagata discloses the uninterruptible power supply, wherein the plurality of first detectors (25s) is arranged in housings of the plurality of uninterruptible power supply modules (2-4), respectively, (see figures 4-5 and par. [0002-0006]); and the second detector (6) is connected to a common conductor arranged outside the housings of the plurality of uninterruptible power supply modules (2-4), the common conductor being connected to the plurality of uninterruptible power supply modules (2-4), (see figure 4).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al, in view of Terada (JP 2018098960).
	Regarding claim 12, Yamagata teaches the uninterruptible power supply according to claim 1, but Yamagata does not explicitly teach wherein the first detector detects a voltage value input to the power converter as the first detection value; and the second detector detects a voltage value input to the uninterruptible power supply module as the second detection value.
Terada teaches the UPS 3 is connected to the control unit 9, the converter 12 connected to the AC power supply 10 via the connection terminal 11, the smoothing capacitor 13, and the load 7 via the load connection terminal 20. It includes an inverter 14, a chopper circuit 17 connected to a storage battery 15 via a battery connection terminal 16, a voltage sensor 18; the voltage sensor 18 detects the AC voltage input from the AC power supply 10 to the converter 12 via the connection terminal 11, and transmits the detection signal to the control unit 9; and The control unit 9 can determine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Terada into the uninterruptible power supply of Yamagata in order to provide the voltage sensor detects the AC voltage input from the AC power supply to the converter via the connection terminal, and transmits the detection signal to the control unit.
Allowable Subject Matter
7.	Claims 3-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “a controller configured to perform a power converter power supply control to supply power from the AC power supply to a load side via the power converters of the plurality of uninterruptible power supply modules when a plurality of first detection values detected by the plurality of first detectors is within a first normal range and the second detection value is within a second normal range, the controller being configured to perform a battery power supply control to control the plurality of uninterruptible power supply modules to supply power from a battery to the load side when the second detection value is outside the second normal range.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN T VU/Primary Examiner, Art Unit 2836